Case 19-11434-whd   Doc 4   Filed 07/26/19 Entered 07/26/19 19:42:13   Desc Main
                            Document      Page 1 of 6
Case 19-11434-whd   Doc 4   Filed 07/26/19 Entered 07/26/19 19:42:13   Desc Main
                            Document      Page 2 of 6
Case 19-11434-whd   Doc 4   Filed 07/26/19 Entered 07/26/19 19:42:13   Desc Main
                            Document      Page 3 of 6
Case 19-11434-whd   Doc 4   Filed 07/26/19 Entered 07/26/19 19:42:13   Desc Main
                            Document      Page 4 of 6
Case 19-11434-whd   Doc 4   Filed 07/26/19 Entered 07/26/19 19:42:13   Desc Main
                            Document      Page 5 of 6
Case 19-11434-whd   Doc 4   Filed 07/26/19 Entered 07/26/19 19:42:13   Desc Main
                            Document      Page 6 of 6
